                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Laura Pergolizzi,                   )
                                    )                Civil Action No.: 9:17-cv-02923-JMC
                    Plaintiff,      )
                                    )
      v.                            )                                ORDER
                                    )
                                    )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on December 17, 2018 (ECF No. 12). The Report addresses

Plaintiff Laura Pergolizzi’s (“Plaintiff”) claim for disability insurance benefits (“DIB”) and

recommends that the court reverse the decision of the Commissioner of Social Security

Administration (“the Commissioner”) and remand the matter for further administrative

proceedings. (ECF No. 12 at 15.) For the reasons stated herein, the court ACCEPTS the Report,

REVERSES the decision of the Commissioner, and REMANDS the action for additional

administrative proceedings.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 12.) As brief background, the Administrative Law Judge

(“ALJ”) determined that Plaintiff was not disabled for purposes of the Social Security Act (“the

Act”) on September 27, 2016, and denied Plaintiff’s claim for DIB. (ECF No. 6-2 at 37.) Although

the ALJ found that Plaintiff has “major depressive disorder, generalized anxiety disorder, attention

deficit disorder, lumbar degenerative disc disease and radiculopathy status-post surgery, crohn’s

                                                 1
disease, overactive bladder, and fibromyalgia,” the ALJ concluded that Plaintiff possessed “the

residual functional capacity to perform a range of sedentary work . . . .” (Id. at 25, 28.) Plaintiff

requested the Appeals Council (“the Council”) to review the ALJ’s decision and was denied that

request on August 28, 2017. (ECF No. 6-2 at 1.) Thus, the ALJ’s decision became the final decision

of the Commissioner. (Id.) See also Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating

that an ALJ’s decision was the final decision of the Commissioner when the Council denied a

request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005) (holding that

the Commissioner’s “final decision” includes when the Council denies a request for review).

Plaintiff filed the instant action on October 30, 2017. (ECF No. 1.)

       In the Report, the Magistrate Judge found that the ALJ “erred by relying on the [vocational

expert]’s testimony to reach his decision, thereby requiring a remand of this case for further

review.” (ECF No. 12 at 4.) Specifically, the Report reasoned that there was a discrepancy between

the requirements for certain jobs identified by the vocational expert and Plaintiff’s residual

functional capacity. (Id. at 7-9.) The Report ultimately concluded that “the ALJ did not obtain a

reasonable explanation for the conflict between the [Dictionary of Occupational Titles] and

[vocational expert]’s testimony before relying on the [vocational expert]’s testimony that Plaintiff

could perform [the] jobs listed by the [vocational expert].” (Id. at 8.) In addition to the foregoing,

the Report found that the ALJ “failed to ‘build an accurate and logical bridge from the evidence to

his conclusion.’” (Id. at 14 (quoting Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)).) Taken

together, the Report could not conclude that the ALJ’s decision was based upon substantial

evidence. (Id. at 10-15.) On these different bases, the Report recommended that the court reverse

the decision of the Commissioner and remand the case for further administrative proceedings

pursuant to 42 U.S.C. § 405(g). (Id. at 15.)



                                                  2
                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Furthermore, a failure to file specific, written objections to the

Report results in a party’s waiver of the right to appeal from the judgment of the court based upon

such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept, reject, or modify, in

whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions.

28 U.S.C. § 636(b)(1).

                                          III. DISCUSSION

       The parties were apprised of their opportunity to file specific objections to the Report on

December 17, 2018. (ECF No. 12 at 17.) On December 21, 2018, the Commissioner notified the

court that she would not object to the Magistrate Judge’s Report. (ECF No. 13 at 1.) Plaintiff has

not filed any objection to the Report.



                                                 3
       In the instant case, the court has carefully examined the findings of the Report and

concludes that the ALJ’s decision was not supported by substantial evidence. (ECF No. 12 at 7-

15.) Among the numerous other errors identified by the Report, the ALJ also failed to sufficiently

account for Plaintiff’s moderate limitations in concentration, persistence, and pace by restricting

her residual functional capacity to simple tasks or unskilled work. (ECF No. 6-2 at 28, 83-85.) See

generally Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015) (holding that an ALJ does not

account for a claimant’s limitations by restricting a hypothetical question to simple, routine tasks

or unskilled work). Since no specific objections were filed by either party and the Report does not

contain clear error, the court adopts the Report herein. See Camby, 718 F.2d at 199; Diamond, 416

F.3d at 315.

                                         IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 12) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                     United States District Judge
January 4, 2019
Columbia, South Carolina




                                                 4
